Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/07/2021, 05/07/2021, 11/02/2021, 12/07/2021, 02/07/2022, 04/07/2022, 05/23/2022, 07/20/2022, 09/28/2022, 10/21/2022, and 11/28/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai (JP2017011863) in view of Seo (WO2018093130) and Yoshida (KR20180110157).
	As to independent claim 1, Arai teaches an adhesively-laminated core comprising: a plurality of electrical steel sheets (11) which are stacked on each other and of which both surfaces are coated with an insulation coating (13); and an adhesion part (21) which is provided between the electrical steel sheets (11) adjacent to each other in a stacking direction and adheres the electrical steel sheets (11) to each other, wherein an adhesive forming the adhesion part contains an organic resin and an inorganic filler (see page 3, 25-28) as shown in figure 3,4
However Arai teaches the claimed limitation as discussed above except wherein a 50% particle size of the inorganic filler is 0.2 to 3.5 pm, wherein a 90% particle size of the inorganic filler is 10.0 pm or less, and wherein an amount of the inorganic filler is 5 to 50 parts by mass with respect to 100 parts by mass of the organic resin.  
Seo teaches a resin composition wherein a particle size of the inorganic filler is 0.2 to 3.5 µm, wherein a particle size of the inorganic filler is 10.0 µm or less (see page 4, lines 1-14) , and wherein an amount of the inorganic filler is 5 to 50 parts by mass with respect to 100 parts by mass of the organic resin (see page 3, lines 36-37), for the advantageous benefit of imparting excellent mechanical rigidity.
Yoshida teaches a 50% of the inorganic filler and a 90% of the inorganic filler (see page 14, lines 2-7) for the advantageous benefit of achieving compatibility between high thermal conductivity and electrical insulation in a composite material.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Arai by using a 50% particle size of the inorganic filler is 0.2 to 3.5 pm, wherein a 90% particle size of the inorganic filler is 10.0 pm or less, and wherein an amount of the inorganic filler is 5 to 50 parts by mass with respect to 100 parts by mass of the organic resin, as taught by Seo and Yoshida, impart excellent mechanical rigidity and achieve compatibility between high thermal conductivity and electrical insulation in a composite material.
As to claim 2/1, Arai in view of Seo and Yoshida teaches the claimed limitation as discussed above except wherein a maximum particle size of the inorganic filler is 30.0 µm or less.  
However Seo teaches wherein a maximum particle size of the inorganic filler is 30.0 µm or less (see page 4, lines 1-14), for the advantageous benefit of imparting excellent mechanical rigidity.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Arai in view of Seo and Yoshida by using a maximum particle size of the inorganic filler is 30.0 µm or less, as taught by Seo, impart excellent mechanical rigidity.
As to claim 5/1, Arai teaches wherein the adhesively-laminated core is used for a stator (See page 5, lines 40-42).  
As to claim 6/1, Arai teaches wherein an operation of applying the adhesive (21) to a part of a surface of the electrical steel sheet (11), stacking the electrical steel sheet (11) on another electrical steel sheet (11), press-stacking the electrical steel sheets (11), and forming the adhesion part is repeated as shown in figures 3 and 6a.  
As to claim 7/1, Arai teaches an electric motor comprising: the adhesively-laminated core (See page 5, lines 40-42).
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai (JP2017011863) , Seo (WO2018093130) and Yoshida (KR20180110157) as applied in claim 1 above, an further in view of Ikemoto (JP2018138634).
As to claim 3/1, Arai in view of Seo and Yoshida teaches the claimed limitation as discussed above except wherein the inorganic filler contains one or more selected from metal oxide and metal hydroxide.  
However Ikemoto teaches the inorganic filler contains one or more selected from metal oxide and metal hydroxide (see page 4, lines 6-8), for the advantageous benefit of  improving the thermal conductivity.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Arai in view of Seo and Yoshida by using the inorganic filler contains one or more selected from metal oxide and metal hydroxide, as taught by Ikemoto, improve the thermal conductivity.
As to claim 4/1, Arai , Seo and Yoshida in view of Ikemoto teaches the claimed limitation as discussed above except wherein the inorganic filler contains one or more selected from aluminum hydroxide and aluminum oxide.  
However Ikemoto teaches the inorganic filler contains one or more selected from aluminum hydroxide and aluminum oxide (see page 4, lines 6-10), for the advantageous benefit of  improving the thermal conductivity.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Arai , Seo and Yoshida in view of Ikemoto by using the inorganic filler contains one or more selected from metal oxide and metal hydroxide, as taught by Ikemoto, improve the thermal conductivity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/             Primary Examiner, Art Unit 2834                                                                                                                                                                                           	December 15, 2022